Opinion by
Judge Cofer:
The laws of the state fix the fees of witnesses, and these laws apply to witnesses attending any and all courts established by the laws of the state, whether such courts are established by general or local statutes; and the mayor and council of the city of Lexington had no-power to enact an ordinance to increase or diminish the fees of witnesses appearing in the recorder’s court in obedience to the summons of the commonwealth. The commonwealth compels their attendance and fixes their compensation just as it fixes the compensation of witnesses attending upon other courts.

M. A. Smith, for'appellant.

That the witnesses were summoned in cases arising under the ordinances cannot alter the case. The ordinances exist by authority of and are to be enforced in a court created by the commonwealth, and an ordinance which fixes witnesses’ fees at 25 cents per day is in conflict with the statutes of the state, and is void.
Judgment affirmed.